NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VVINFRED MILLER,
C'laimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0nden,t-AppelZee.
2010-7051 `
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case n0. 08-1159, Judge Lawrence B.
Hage1.
Befo;re GAJARsA, SoHALL, and MooRE, C:lrcuit Judges.
PER CURLAM.
0 R D E R
Winfred Mi11er moves for panel reconsideration and
rehearing en banc of the court's order dismissing his
appeal as untimely f11ed.
Upon consideration thereof,
IT IS ORDERED TH_AT2

MILLER V. DVA
2
The motion for panel reconsideration is denied The
request for rehearing en banc will be circulated to the full
court
JUN 0 1 2011
Date
cc: Winfred Mil1er
FOR THE COURT
/s/ J an I-Iorbal}[
J an H0rbaly -
Clerk
Kent C. Kiffner, Esq. mfg
s20
El.S. COURr F APPEALS FOR
THE FED€RAL G|RCUl`l`
JUN 01 2011
IAN H9RBALY
_ CLEH(